 1
 2
 3
 4
                                                                  NOV 2 8 2018
 5
 6
 7
 8
                            UNITED STATES DISTRICT COURT
 9
10                       SOUTHERN DISTRICT OF CALIFORNIA
11                                                              '18 CR5022 LAB
12   UNITED STATES OF AMERICA,                     Case No.: 18MJ11043
13                               Plaintiff,
14          v.                                     FINDINGS OF FACT AND ORDER
                                                   OF DETENTION
15   Arturo ZAVALA,
16
                               Defendant.
17
18
19        In accordance with 18 U.S.C. § 3142(f) of the Bail Reform Act of 1984 (18 U.S.C.
20 § 3141, et seq.), a detention hearing was held on October 24, 2018 to determine whether
21 defendant, Arturo ZAVALA (ZAVALA), should be held in custody pending trial on the
22 grounds that he is a flight risk. Special Assistant U.S. Attorney Kaitlin Tracey appeared on
23 behalf of the United States. James Johnson of Federal Defenders of San Diego, Inc.,

24 appeared on behalf of the Defendant.
25        Based on the evidence proffered by the United States and the Defendant, the Pretrial
2 6 Services' officer, and the criminal complaint issued against the Defendant on October 24,

27 2018, by this Court, the Court concludes that the following facts establish by a
28
 1 preponderance of the evidence that no condition or combination of conditions required will
 2 reasonably assure the appearance of the Defendant.
 3                                              I
 4                                   FINDINGS OF FACT
 5        A.    Nature and Circumstances of the Offense Charged (18 U.S.C. §3142(g)(l):
 6               1.    The Defendant is charged in the criminal complaint with Bulk Cash
 7 Smuggling, in violation of Title 31 United States Code, Section 5332.
 8               2.    The charged offense is an offense punishable by a maximum term of
 9 imprisonment of 5 years.
10               3.    According to the United States Sentencing Guidelines, the Adjusted
11 Offense level is 24, See USSG § 2Sl.3/2Bl.l(b)(l)(I). Assuming the Defendant's criminal
12 history score places her in Criminal History Category I, see USSG § 4Al .1. The sentencing
13 range for the Defendant is 51-63 months in prison.
14        B.     Weight of the Evidence Against the Defendant (18 U.S.C. § 3142(g)(2):
15        On October 24, 2018, U.S. Customs and Border Protection Officers conducted an
16 outbound vehicle inspection at the Calexico, California West Port of entry when they
17 encountered Arturo ZAVALA (ZAVALA) attempting to enter Mexicali, Baja California,
18 Mexico, in a Ford F-150 bearing California license plates
19        After being escorted to secondary inspection, a pat down on ZAVALA revealed he
20 was in possession of $3,164 dollars in U.S. Currency. Further inspection of ZAVALA's
21 vehicle revealed $49,000 dollars U.S Currency in a non-factory compartment in the
22 dashboard of the vehicle. The combined total of U.S. currency located on ZAVALA's
23 person and in the vehicle was $52, 164.
24        C.     History and Characteristics of the Defendant (18 U.S.C. § 3142(g)(3):
25               1.    The Defendant is a United States Citizen.
26               2.    The Defendant resides in Coachella, California.
27               3.     Defendant has the following criminal history;
28                      11/08/06 21 U.S.C., Sections 952,960-37 months in custody
          D.    Nature and Seriousness of Danger Posed by Release (18 U.S.C. § 3142(g)(4):
                                                2
 1                1. The charged crime is bulk cash smuggling of more than $10,000 dollars in
 2 United States currency, and this case involves a significant sum of money, $52,164. The
 3 government did not proffer other evidence suggesting that release of the Defendant would
 4 pose a danger to any person or the community.
 5                                                 II
 6                                 REASONS FOR DETENTION
 7         A.      There is probable cause to believe that the Defendant committed the offenses
 8 charged in Southern District of California, complaint No. 18MJ11043.
 9         B.      Defendant faces a substantial period of time in custody if convicted of the
10 offense charged in the complaint.
11         C.      De.fondant was the driver of a vehicle containing a substantial amount of U.S.
12 currency, to wit, $52,164.
13         D.      Thus the Court finds that the Government has sustained its burden of
14 demonstrating, by a preponderance of the evidence, that the Defendant is a risk of flight
15 and that there are no conditions or combination of conditions that it could set that would
16 ensure Defendant's appearance for future court appearances.
17                                                III
18                                             ORDER
19                 IT IS HEREBY ORDERED that the Defendant be detained pending trial in
20 this matter.
21         IT IS FURTHER ORDERED that the Defendant be committed to the custody of the
22 Attorney General or her designated representative for confinement in a corrections facility
23 separate, to the extent practicable, from persons awaiting or serving sentences or being held
24 in custody pending appeal. The Defendant shall be afforded reasonable opportunity for
25 private consultation with counsel.
26         While in custody, upon order of a court of the United States or upon the request of
27 an attorney for the United States, the person in charge of the correctional facility shall
28 deliver the Defendant to the United States marshal for the purpose of an appearance in


                                                   3
 1 connection with a court proceeding or any other appearance stipulated to by defense and
 2 government counsel.
3          THIS ORDER IS ENTERED WITHOUT PREJUDICE.
 4
           IT IS SO ORDERED.
 5
 6         DATED:       /f'IL</
 7
 8
 9
                                             /~NIF,NEGRO
                                              ---UNITED STATES MAGISTRATE JUDGE
10
     Prepared by:
11
12 ADAM L BRAVERMAN
   United States Attorney
13
14       l-   YL
15 Kaitlin Tracey
   Special Assistant U.S. Attorney
16
17 cc:     James Johnson
           Federal Defenders of San Diego, Inc.
18
19
20
21
22
23
24
25
26
27
28


                                                  4
